DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 12-14, 19, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US 20170178862 A1) in view of Ren (US 20200051779 A1).
Regarding claim 1, Ogasawara teaches an apparatus, comprising:
A particle source (electron gun assembly 201);
A first multi-aperture plate (shaping aperture array substrate 203) having a multiplicity of openings;
A second multi-aperture plate (pre-shaping aperture array substrate 224) comprising a multiplicity of openings, the second multi-aperture plate disposed in a beam path of the apparatus between the particle source and the first multi-aperture plate;
A first particle lens (electrostatic lens 222) disposed in the beam path between the second and first multi-aperture plate;

A third particle lens (electromagnetic lens 214, or alternately electrostatic lens 232) disposed in the beam path between the first and second particle lenses;
 A fourth particle lens (202) disposed in the beam path between the particle source and the second multi-aperture plate; and
A controller (control computer 110) configured to supply the first particle lens with an adjustable excitation, to supply the second particle lens with an adjustable excitation, and to supply the third particle lens with an adjustable excitation (from lens control circuits 120-124, figure 1), 
Wherein the particle source is configured to generate particles that pass through the multiplicity of openings in the second multi-aperture plate during the operation of the apparatus.
Ogasawara does not teach a controller that provides the fourth particle lens with an adjustable excitation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogasawara by providing a lens control circuit to provide an adjustable control (such as lens control circuits 120-124) to lens 202 in order to adjust the size and divergence of the beam before plate 224 in a known manner.
Ogasawara does not teach that the controller is configured to adjust the excitation of the fourth particle lens so that the particles generated by the particle source are incident on the second multi-aperture plate as a divergent beam.

It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the excitation of the lens 202 of Ogasawara to produce a divergent beam at the multi-aperture plate in order to control the beam current as taught by Ren, as a matter of optimizing the beam current (which depends on the degree of convergence or divergence of the beam as described by Ren) in a known manner through simple adjustment of a lens excitation with no unexpected result.
Regarding claim 4, Ogasawara teaches that the controller is configured to set the excitations of the first, second and third particle lenses so that particles that pass through the multiplicity of openings in the second multi-aperture plate pass through the multiplicity of openings in the first multi-aperture plate and define the multiplicity of particle beams (figure 1, beam 200 passes through first and second plates to define multiple beams).
Regarding claim 12, Ogasawara teaches that the controller is configured to provide the excitations of the first, second third and fourth particle lenses matched to each other (i.e. they work together to provide a desired beam current) and to vary the excitations so that distance between the particle beams incident on the first multi-aperture plate after having passed through the second multi-aperture plate are variable (figure 1, adjusting lens 214 will control divergence of beam after aperture 216 and so the spacing between the beams at aperture plate 203).
Regarding claim 13, Ogasawara teaches that the controller is configured to provide excitations of the first, second, third and fourth particle lenses matched to each other and to vary the excitations so that distances between the particle beams incident on the first multi-aperture plate after having passed through the second multi-aperture plate and beam currents of the particle beams passing through the first multi-aperture plate are variable independently of each other (beam current can be adjusted by lens 222 adjusting position of crossover at plate 216, or by lens 202 controlling size of beam at plate 224; lens 214 controls spacing of beams at aperture plate 203).
Regarding claim 14, Ogasawara teaches that the controller is configured to provide the excitations of the first, second, third and fourth particle lenses matched to each other and to vary the excitations in such a way that distances between the particle beams incident on the first multi-aperture plate after having passed through the second multi-aperture plate (set by lens 214), beam currents of the particle beams passing through the first multi-aperture plate (set by lens 222 or 202) and a telecentricity of particle beams passing through the first multi-aperture plate (set by lens 232 determining whether beams are orthogonal at plate 203) are variable independently of each other.
Regarding claim 19, Ogasawara teaches an apparatus, comprising:
A particle source (electron gun assembly 201);
A first multi-aperture plate (shaping aperture array substrate 203) having a multiplicity of openings;
A second multi-aperture plate (pre-shaping aperture array substrate 224) comprising a multiplicity of openings, the second multi-aperture plate disposed in a 
A first particle lens (electrostatic lens 222) disposed in the beam path between the second and first multi-aperture plate;
A second particle lens (electromagnetic lens 212) disposed in the beam path between the first particle lens and the first multi-aperture plate;
A third particle lens (electromagnetic lens 214, or alternately electrostatic lens 232) disposed in the beam path between the first and second particle lenses;
 A fourth particle lens (202) disposed in the beam path between the particle source and the second multi-aperture plate; and
A controller (control computer 110) configured to supply the first particle lens with an adjustable excitation, to supply the second particle lens with an adjustable excitation, and to supply the third particle lens with an adjustable excitation (from lens control circuits 120-124, figure 1), 
Wherein the particle source is configured to generate particles that pass through the multiplicity of openings in the second multi-aperture plate during the operation of the apparatus; and
An objective lens (207) configured to focus the particle beams on an object (paragraph 53).
Ogasawara does not teach a controller that provides the fourth particle lens with an adjustable excitation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ogasawara by providing a lens control circuit to provide an 
Ogasawara does not teach that the controller is configured to adjust the excitation of the fourth particle lens so that the particles generated by the particle source are incident on the second multi-aperture plate as a divergent beam.
Ren teaches a multi-beam charged particle beam with a lens controller configured to adjust the excitation of the lens (condenser 110) so that particles are incident on a multi-aperture plate (source conversion unit 120) as a divergent beam (paragraph 109).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the excitation of the lens 202 of Ogasawara to produce a divergent beam at the multi-aperture plate in order to control the beam current as taught by Ren, as a matter of optimizing the beam current in a known manner through simple adjustment of a lens excitation with no unexpected result.
Regarding claim 22, Ogasawara teaches that the controller is configured to change the beam current of the multiplicity of particle beams in the beam path downstream of the second multi-aperture plate by changing the excitations of the first, second third and fourth particle lenses (i.e. they work together to provide a desired beam current).
Regarding claim 26, Ogasawara teaches that the controller is configured to set the excitations of the first, second and third particle lenses so that particles that pass through the multiplicity of openings in the second multi-aperture plate pass through the multiplicity of openings in the first multi-aperture plate and define the multiplicity of .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Ren and in further view of Wieland (US 8,653,485 B2).
	Regarding claims 5, Ogasawara and Ren teach all the limitations of claim 4 as described above.  Ogasawara and Ren do not teach that the diameters of the openings in the first and second multi-aperture plates are matched to each other so that a first portion of the particles passing through the multiplicity of openings in the second multi-aperture plate also pass through the openings in the first multi-aperture plate and a second portion of the particles that pass through the second multi-aperture plate strike the first multi-aperture plate and do not pass through the openings in the first multi-aperture plate.
Wieland teaches a charged particle system having a second multi-aperture plate (4A) upstream of a first multi-aperture plate (4B) and that diameters of the openings in the first multi-aperture plate and diameters of the openings in the second multi-aperture plate are matched to each other so that a first portion of the particles passing through the multiplicity of openings in the second multi-aperture plate also passes through the openings in the first multi-aperture plate and so that a second portion of the particles passing through the multiplicity of openings in the second multi-aperture plate strikes the first multi-aperture plate and does not pass through the openings in the first multi-
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ogasawara to make the first multi-aperture plate have smaller apertures that block part of the beams passed by the second multi-aperture plate, in order to control the beam current and ensure that the beams that pass the first multi-aperture plate have a uniform current density as described by Weiland (column 22 lines 25-29).
Regarding claim 6, Ogasawara teaches the first, second and third particle lenses have a common optical axis (vertical axis in figure 1) that passes through the first multi-aperture plate, and the controller is configured to set the excitations of the lenses so that each of the particle beams passes through the openings in the first multi-aperture plate in a direction (the vertical direction) that lies in a plane containing the common optical axis and a center of the opening in the first multi-aperture plate.
Regarding claim 7, Ogasawara teaches that the controller is configured to set the excitations of the lenses so that each of the particle beams passes through the opening in the first multi-aperture plate in a direction parallel to the common optical axis (vertical direction, figure 1).
Claims 8-10, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Ren and in further view of Hu (US 20190341222 A1).
Regarding claim 8, Ogasawara and Ren teach all the limitations of claim 1 as described above.  Ogasawara and Ren do not teach a first stigmator disposed in the 
Hu teaches a charged particle beam system having a multi-layer micro-lens array integrated with an astigmatism compensator array (122-2as, paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ogasawara to have the astigmatism compensation system of Hu, in order to control optical aberration of the multiple beams as described by Hu.
Regarding claim 9, Hu teaches a second stigmator (one of array 122-2asa, figure 7) disposed in the beam path between the first stigmator and the first multi-aperture plate, where the controller is configured to supply the second stigmator with an adjustable excitation (individually driven, paragraph 66).
Regarding claim 10, Hu teaches that the controller is configured to superpose dipole-generating excitations on the adjustable excitations of the first or second stigmator (stigmator can function as deflector due to additional dipole field, paragraph 65; may be simultaneously operating as lens, i.e. dipole and lens excitations are superposed).
Regarding claim 23, Ogasawara and Ren teach all the limitations of claim 1 as described above.  Ogaswara teaches that the controller is configured to set the excitations of the first, second and third particle lenses so that particles pass through the multiplicity of openings in the first multi-aperture plate and define the multiplicity of particle beams in the beam path downstream of the second multi-aperture plate.

Hu teaches a charged particle beam system having a multi-layer micro-lens array integrated with an astigmatism compensator array (122-2as, paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ogasawara to have the astigmatism compensation system of Hu, in order to control optical aberration of the multiple beams as described by Hu.
Regarding claim 25, Ogasawara teaches that the controller is configured to provide the excitations of the first, second third and fourth particle lenses matched to each other (i.e. they work together to provide a desired beam current) and to vary the excitations so that distance between the particle beams incident on the first multi-aperture plate after having passed through the second multi-aperture plate are variable (figure 1, adjusting lens 214 will control divergence of beam after aperture 216 and so the spacing between the beams at aperture plate 203).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Ren and in further view of Fujita (US 20070057200 A1).
Regarding claim 20, Ogasawara and Ren teach all the limitations of claim 19 as described above.  Ogasawara and Ren do not teach a detector arrangement configured to detect signals generated by the particle beams at the object.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ogasawara and Ren to have the secondary detector taught by Fujita, in order to provide observation and control of an exposure process as described by Fujita.
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Ren and in further view of Li (US 20170025241 A1).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Ren and Hu and in further view of Li.
Regarding claims 21 and 27, Ogasawara and Ren teach all the limitations of claims 1 and 26 as described above.  
Regarding claim 24, Ogasawara, Ren and Hu teach all the limitations of claim 23 as described above.  
Ogasawara and Ren (and Hu) do not teach that distances between adjacent apertures in the second multi-aperture plate are less than corresponding distances between adjacent apertures in the first multi-aperture plate.
Li teaches a multi-beam charged particle system having an upstream aperture plate (172, fig. 14) in which distances between adjacent apertures are less than corresponding distances between adjacent apertures in a downstream multi-aperture plate (121).
.
Response to Arguments
Applicant’s arguments with respect to the non-final rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the use of a lens to produce a divergent beam is not taught or suggested by Ogasawara or Weiland but is taught by Ren as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID E SMITH/           Examiner, Art Unit 2881